NUMBER 13-18-00333-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

CANDICE MARIE MYERS,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                         On appeal from the County Court
                            of Navarro County, Texas.


                          ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

      The Honorable Neal Green Jr., counsel for appellant, Candice Marie Myers, has

filed a motion to withdraw as counsel in this cause. According to the motion, counsel

was appointed to represent appellant in the trial court, has completed his duties as trial

counsel, and has no desire to be appellate counsel in this case. Because it is unknown

whether appellant is entitled to appointed counsel on appeal, we ABATE and REMAND

this cause as follows.
       Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) whether appellant has been denied

effective assistance of counsel; and (3) whether appellant is indigent and entitled to

court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint new counsel to represent appellant in this appeal. If new counsel is appointed,

the name, address, email address, telephone number, and state bar number of said

counsel shall be included in an order appointing counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed the
21st day of August, 2018.




                                              2